Citation Nr: 1428673	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-04 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for Lyme disease, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active service from January 2001 to December 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the VA RO in Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  An unappealed April 2005 rating decision denied service connection for Lyme disease.  

2.  The evidence associated with the claims file subsequent to the April 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for Lyme disease.

3.  Lyme disease is etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for Lyme disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Lyme disease was incurred in active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

An April 2005 rating decision denied service connection for Lyme disease based on a finding that there was no evidence that the claimed disability existed or that the claimed disability was incurred in or caused by active service.  The Veteran did not appeal that decision. 

The pertinent evidence of record at the time of the April 2005 rating decision included the Veteran's service medical records, which were silent for a diagnosis of Lyme disease while the Veteran was in active service.  The pertinent evidence that has been received since the April 2005 rating decision includes private medical records showing that the Veteran has been diagnosed with Lyme disease; statements from the Veteran's private physician, in which he opined that it was highly probable that the Veteran contracted tick-borne diseases while in active service; and multiple lay statements in which it was reported that the Veteran was healthy before entering active service, but began experiencing the symptoms consistent with the diagnosis of Lyme disease while in active service.  

The Board finds that the private medical records and opinion and the various lay statements of record are new and material.  The Board find that they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for Lyme disease is warranted.

Entitlement to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that the various unexplained symptoms she experienced in service such as shortness of breath, chest pain, chest pressure, were actually manifestations of Lyme disease.  She has asserted that the reason she was not diagnosed with Lyme disease in service was because they never performed the laboratory test to make the diagnosis.  

A review of the service medical records shows that the Veteran began complaining of unexplained symptoms such as shortness of breath and chest pain as early as February 2001.  The Veteran continued to make complaints throughout the remainder of her service and was diagnosed with various disabilities to include asthma, anxiety disorder, and costochondritis.  There is no separation examination report of record.  

The post-service medical records show that the Veteran continued to experience the same symptoms as she reported in service after she was separated from active service.  The Veteran was diagnosed with Lyme disease at least as early as 2007 and she has continued to receive treatment for Lyme disease since that time.  

In May 2008 and August 2009, the Veteran's private physician submitted letters in support of her claim.  Based on the history provided by the Veteran (which was substantiated by the service medical records on file), it was the physician's opinion that it was highly likely that the Veteran contracted tick-borne diseases while in basic training.  The physician further reported that positive Lyme disease tests subsequent to the Veteran's separation from active service were not from a new tick bite, but rather, were a restimulation of her immune system by an ongoing infection.  Further, the examiner noted that the positive Rocky Mountain spotted fever (RMSF) test evidenced in the Veteran's claims file did not indicate that the Veteran had RMSF, but rather, that she was unequivocally bitten by a tick which was on her long enough to "spew muck into her."  

The Board finds that the private medical opinions of record are adequate because the examiner thoroughly discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Also of record are numerous lay statements from the Veteran's friends, family, and fellow service members.  In general, those statements tend to indicate that the Veteran did not experience any symptoms of Lyme disease prior to her active service, but did begin having health problems shortly after entering active service.  Additionally, the statements indicate that the Veteran has continued to experience symptoms consistent with Lyme disease since her separation from active service.  

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995).  In this case, the Veteran's friends, family, and fellow service members are competent to report that the Veteran did not have any outward signs of health problems prior to entering active service, that she began experiencing symptoms of Lyme disease while in active service and that she has continued to experience such symptoms since her separation from active service.  Moreover, the Board finds the various statements of record to that effect to be credible.  

In sum, the Veteran began experience unexplained medical problems while in active service.  The Veteran was subsequently, after separation from service, diagnosed with Lyme disease based upon laboratory testing conducted because of that same symptomatology.  The Veteran has submitted numerous lay statements indicating that she first experienced symptoms of Lyme disease in active service and has continued to experience those symptoms since separation.  Further, the Veteran's private physician has opined that her current diagnosis of Lyme disease is related to the symptoms she experienced in service.  The Board finds that physician's statement to be competent, credible, and persuasive.

Accordingly, the Board finds that the preponderance of the evidence supports the claim and entitlement to service connection for Lyme disease is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).  






ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for Lyme disease is reopened.  

Entitlement to service connection for Lyme disease is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


